DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of US Patent 10,769,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-7 of the instant application is anticipated by US Patent claims 1-6 and 9 in that claims 1-6 & 9 of the US Patent contain all the limitations of claims 1-7 of the instant application. Claims 1-7 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. Specifically, claims 1-7 of the instant application is anticipated by US Patent claims 1-6 & 9, respectively.

Claims of Instant Application 16/928,959
Claims of US PATENT 10,769,542 B2
1. A method comprising: 






















determining, based on image features of the media content item, that the media content item was generated inside an enclosed location; 

determining a location of the computing device when the media content item was generated; determining a venue associated with the location of the computing device; determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media 
analyzing, by a computing system, messages generated by a plurality of computing devices associated with a plurality of users in a messaging system to extract media content items from the messages and generate training data; training, by the computing system, a machine learning model using the generated training data comprising the media content items to determine a probability that a media content item was generated inside an enclosed location or outside;

extracting image features from the media content item; analyzing the extracted image features of the media content item to determine objects associated with each extracted image feature; generating a feature vector based on the determined objects associated with each extracted image feature; analyzing the feature vector using the trained machine learning model to determine a probability that the media content item was generated inside an enclosed location or outside; 
determining, based on the probability generated by the trained machine learning model, that the media content item was generated inside an enclosed location; 
determining a location of the computing device when the media content item was generated; determining a venue associated with the location of the computing device; determining an inside temperature associated with the venue based on the messages generated by a plurality of computing devices in a messaging system 

2. The method of claim 1, wherein the creative functionality is presented to a user of the computing device to use to augment the media content item or generate a new media content item.
3. The method of claim 1, wherein the media content item is a first media content item and the computing device is a first computing device, and the method further comprises: receiving a second media content item from a second computing device; 










determining, based on image features of the second media content item, that the second media content item was generated outside; 

determining at least one outside weather condition associated with a location of the second computing device; 
generating creative functionality associated with the at least one outside weather condition and location of the second computing device; and providing the creative functionality to the second computing device.
extracting image features from the second media content item; analyzing the extracted image features of the second media content item to determine objects associated with each extracted image feature; generating a feature vector based on the determined objects associated with each extracted image feature; analyzing the feature vector using the trained machine learning model to determine a probability that the second media content item was generated inside an enclosed location or outside; determining, based on the probability generated by the trained machine learning model, that the media content item was generated outside; 
determining at least one outside weather condition associated with a location of the computing device; 
generating creative functionality associated with the at least one outside weather condition and location of the computing device; and providing the creative functionality to the computing device.



5. The method of claim 1, wherein determining the inside temperature associated with the venue is further based on a time of day.
6. The method of claim 1, wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated.
6. The method of claim 1, wherein generating the training data comprises selecting a first subset of the media content items representing media content items generated inside an enclosed location and a second subset of media content items representing media content items generated outside.
7. The method of claim 1, further comprising: receiving an indication that the creative functionality was utilized by the computing device or was not used by the computing device; storing the indication as validation data associated with the venue; and using the 



Claims 10-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 and 18-19 of US Patent 10,769,542 B2. These claims are anticipated by the US Patent in a similar manner as discussed above for claims 1-7 and will not be repeated in the table above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 9, 10, 11, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al (US 20180202686) in view of Kedenburg, III (US 20180146217).
Regarding claim 1, Ahuja discloses a method comprising: 
receiving, by a computing system, a media content item from a computing device (¶35 set of the sensors 104 can include cameras that collect image data inside and outside of the venue); 
determining, based on image features of the media content item, that the media content item was generated inside an enclosed location (¶27 collect information regarding environments external and/or internal to a venue; ¶36 information regarding the respective zones and occupants therein can be collected);
(¶41 Extrinsic or intrinsic information regarding an occupant can be collected from a variety of sources (e.g. GPS)); 
determining a venue associated with the location of the computing device (¶28 The context component 106 can for example obtain context information from many different sources e.g. GPS; ¶36 For example, a family enters the venue 200 and the context component 106 can determine that the family is attending a hockey game);
determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items (¶35 A set of the sensors 104 can include cameras that collect image data inside and outside of the venue. The pattern recognition component 126 can be employed to identify occupants, collect facial expression information that can be analyzed by the comfort model component 116) and temperature information (¶36 the floor that can include sensors 208 (e.g., weight, temperature, moisture, etc.)) for the venue or a similar venue type (¶35 the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature).
Ahuja fails to specifically teach generating creative functionality associated with the inside temperature; and providing the creative functionality to the computing device.
Kedenburg teaches generating creative functionality associated with the inside temperature (¶87 the video presentation system 112 receives noise data, motion data, temperature data, or other types of data and generates the animation based on one or a combination of the data captured by the multiple broadcasting client devices); and providing the creative functionality to the computing device (¶87 video presentation system 112 generates the animation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generating creative functionality 

Regarding claim 2, the combination of Ahuja and Kedenburg teach the method of claim 1, wherein the creative functionality is presented to a user of the computing device to use to augment the media content item or generate a new media content item (Kedenburg ¶87-88  video presentation system 112 may update or otherwise modify the video enhancement overlay to include the second animation 504;  enables a user of the mobile client device 202 to generate a user event and associate the user event with a live video stream).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the creative functionality is presented to a user of the computing device to use to augment the media content item or generate a new media content item from Kedenburg into the method as disclosed by Ahuja. The motivation for doing this is to provide enhanced video.

Regarding claim 5, the combination of Ahuja and Kedenburg teach the method of claim 1, wherein determining the inside temperature associated with the venue is further based on a time of day (Ahuja ¶35 the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature, humidity levels, etc).

Regarding claim 8, the combination of Ahuja and Kedenburg teach the method of claim 1, wherein the creative functionality comprises a media overlay to augment the media content item or a creative tool to edit or alter the media content item (Kedenburg ¶87 the video presentation system 112 may update or otherwise modify the video enhancement overlay to include the second animation 504).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the creative functionality comprises a media overlay to augment the media content item or a creative tool to edit or alter the media content item from Kedenburg into the method as disclosed by Ahuja. The motivation for doing this is to provide enhanced video.

Regarding claim 9, the combination of Ahuja and Kedenburg teach method of claim 1, wherein the creative functionality comprises details about an activity, venue, application, or product related to the inside temperature (Ahuja ¶27 context information regarding activities of occupant(s) within the venue and/or operational information about the venue).

Regarding claim(s) 10-11, 14 and 17-18 (drawn to a system):               
The rejection/proposed combination of Ahuja and Kedenburg, explained in the rejection of method claim(s) 1-2, 5 and 8-9, anticipates/renders obvious the steps of the system of claim(s) 10-11, 14 and 17-18  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-2, 5 and 8-9 is/are equally applicable to claim(s) 10-11, 14 and 17-18. See further Ahuja ¶48-49.

Regarding claim(s) 19-20 (drawn to a CRM):               
The rejection/proposed combination of Ahuja and Kedenburg, explained in the rejection of method claim(s) 1-2, anticipates/renders obvious the steps of the computer readable medium of claim(s) 19-20 because these steps occur in the operation of the proposed combination as discussed .
	
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahuja and Kedenburg as applied to claim 1 and 10 above, and further in view of Rolf et al (US 20090316671).
Regarding claim 3, the combination of Ahuja and Kedenburg teach the method of claim 1 wherein the media content item is a first media content item and the computing device is a first computing device (Ahuja ¶35 (¶35 set of the sensors 104 can include cameras that collect image data inside and outside of the venue), but fail to disclose, and the method further comprises: receiving a second media content item from a second computing device; determining, based on image features of the second media content item, that the second media content item was generated outside; determining at least one outside weather condition associated with a location of the second computing device; generating creative functionality associated with the at least one outside weather condition and location of the second computing device; and providing the creative functionality to the second computing device.
Rolf teaches the method further comprises: receiving a second media content item from a second computing device (¶114 the user may be shown potentially hundreds or even thousands of web cams of the outside of other user's homes); determining, based on image features of the second media content item, that the second media content item was generated outside (¶114 the user may be shown potentially hundreds or even thousands of web cams of the outside of other user's homes); determining at least one outside weather condition associated with a location of the second computing device (¶114 the average current temperature, high temperature, low temperatures, rain fall, humidity, and a radar overlay (with movement) may be displayed for the particular location); generating creative functionality associated with the at least one outside weather condition and location (Fig. 5e and ¶113-114  data from potentially thousands of users within that particular zip code is then aggregated, analyzed, and/or averaged to present a representation of the localized weather for the particular zip code); and providing the creative functionality to the second computing device (Fig. 5e and ¶113-114 information may be presented).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of receiving a second media content item from a second computing device; determining, based on image features of the second media content item, that the second media content item was generated outside; determining at least one outside weather condition associated with a location of the second computing device; generating creative functionality associated with the at least one outside weather condition and location of the second computing device; and providing the creative functionality to the second computing device from Rolf into the method as disclosed by the combination of Ahuja and Kedenburg. The motivation for doing this is to improve user interaction.

Regarding claim(s) 12 (drawn to a system):               
The rejection/proposed combination of Ahuja, Kedenburg, and Rolf, explained in the rejection of method claim(s) 3, anticipates/renders obvious the steps of the system of claim(s) 12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 3 is/are equally applicable to claim(s) 12. See further Ahuja ¶48-49.

	
Claims 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahuja and Kedenburg as applied to claim 1 and 10 above, and further in view of Wedig et al (US 20180293864).
(Ahuja ¶34  the system 100 includes a pattern recognition component 126; sensors 104 can include cameras that collect image data inside and outside of the venue; the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature, humidity levels, etc.; ¶36 e.g. context component 106 can determine that the family is attending a hockey game).
The combination fails to teach storing the venue information in one or more databases and wherein determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items and temperature information for the venue or a similar venue type comprises accessing the one or more databases to determine a venue or similar venue type in the one or more databases and determining an average temperature for the venue or similar venue type.
Wedig teaches storing the venue information in one or more databases (¶147-148 a variety of reports for a variety of purposes may be generated by the server 310; store these reports such that the user may access the reports from the server on-demand); and wherein determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items and temperature information for the venue or a similar venue type comprises accessing the one or more databases to determine a venue or similar venue type in the one or more databases and determining an average temperature for the venue or similar venue type (¶151 The comfort overview report 705 may also provide temperature averages within specific areas within the building 105, in specific periods of time; see further Fig. 7B) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of storing the venue information in one or 

Regarding claim 6, the combination of Ahuja and Kedenburg teach the method of claim 1, but fails to teach wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated.
Wedig teaches wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated (¶151 The comfort overview report 705 may also provide temperature averages within specific areas within the building 105, in specific periods of time; see further Fig. 7B).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated from Wedig into the method as 

Regarding claim(s) 13 and 15 (drawn to a system):               
The rejection/proposed combination of Ahuja, Kedenburg, and Wedig, explained in the rejection of method claim(s) 4 and 6, anticipates/renders obvious the steps of the system of claim(s) 13 and 15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4 and 6 is/are equally applicable to claim(s) 13 and 15. See further Ahuja ¶48-49.

Allowable Subject Matter
Claim 7 and 16 would be allowable if rewritten to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, and similarly regarding claim 16, the prior art of record, alone or in combination, fails to teach at least receiving an indication that the creative functionality was utilized by the computing device or was not used by the computing device; storing the indication as validation data associated with the venue; and using the validation data to determine if the inside temperature determined for the venue was correct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669